       Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 1 of 6 PageID #:1




                                UNITED STATES DISTRICT COURT
                                                                                       fl REoEtvED
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION                                     IIEC 2 6   2010


 MILTON THOMPSON,
                                                                                       ''..ffi?lHBEifiBI$'*'
                          Plaintiff,
                                                                         N9,
        v.
                                                                     1:18-cv-0UT2
ZEIGLER INFINITI ORLAND PARK, LLC.                                   JyOq" Sharon Johnson Cobman
                                                                     Mag ishate J udge f,Arry'
alklaZElGLER INFINITI OF ORLAND PARK.                                                          LI.-ni,rf
                          Defendant                                                                      "nO

                                                 COMPLAINT

        Milton Thompson (hereinafter "Plaintiff'), pro se, asserts the following facts and cause

of action against Ziegler Infinity Orland Park, LLC aktaZeigler Infiniti of Orland park

("ziegler" or "Defendilt"),      states the   following as the basis for his complaint at law:

                                         Parties. Jurisdiction. And Venue

1'     Defendant is incorporated in the state of Illinois, and it has a dealership in Orland park,

Cook County, Illinois.

2.     Plaintiff is   a resident and   citizen of Joliet,   will   county, Illinois.

3.     Plaintiff filed charges of disability discrimination with the Equal Employment

opportunity commission ("EEoc"), case no.44o-2017-0rs52, on January                     lo,zol7.
4.     Plaintiff received   a   Notice of Right to Sue from the EEOC signed and dated September

24,2018. A copy of the Notice of Right to Sue and envelope enclosing the same are attached to

this Complaint as "Exhibit      A."   Plaintiff brings suit within 90 days of receiving the same.

5.     Plaintiff bring this cause of action against Defendant for disability discrimination under

the Americans with Disabilities Acq42 U.S.C. $ 12101, et. seq. (,.ADA',).
       Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 2 of 6 PageID #:2



 6.      This Court has original jurisdiction to hear these claims under 28 U.S.C. $$ 1331

 7.      Venue is proper in this Court pursuant to 28 U.S.C. $ l39l(bx2).

                                                FACTS

 8.      Plaintiff worked   as a Sales Consultant (salesman)   forT,eigler Infiniti of Orland Park,

 owned and run by Zeigler Auto Group, from approximately January 2016 until sometime

 between March 16    -   18, 2016, when he was discharged.

 9.     He had worked as a Sales Consultant with the old Infiniti of Orland Park ("Old Infiniti       of
Orland Park."), and before that, had worked with Orland park Nissan.

 10.    Plaintiff had over 25 years of experience as a Sales Consultant, selling cars, prior to his

employment with Tnigler.

 11.    Thompson was hired by Defendant, when it bought out the Old Infiniti of Orland park.

12.     Only the top car salesmen from Old Infiniti of Orland Park were hired by Aaron Znigler

when he purchased the location in January 2016. Ziegle hired Plaintiff, Gary Bellestri, and

Russell Howard, from the Old Infiniti cohort of Sales Consultants. The remaining Sales

Consultants of old Infiniti of orland Park had to find other employment.

13.     When hired by Defendant, Plaintiff was supervised by Scott Grodeck, Defendant's Sales

Manager.

14.     Grodeck's supervisor was Bill o'Hara, the Defendant's General Manager.

15.     Plaintiff has an inflammatory eye condition called keratoconus in the right eye, in which

the normally round dome-shaped cornea progressively thins, causing a cone-like bulge to

develop. This results in significant visual impairment, and problems with depth perception. He

also had a torn retina in the left eye, which was surgically repaired but left a blind spot in that

eye, also causing significant visual impairment.
       Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 3 of 6 PageID #:3



 16.     Plaintiff has been under an ophthalmologist's care at the University of Chicago for years

 due to his vision condition. He has to wear special glasses, and his condition is visually evident

 to those that come into physical contact with him.

 17.     Plaintiff s eye condition, in the right eye alone, the left eye alone, or in combination,

 constituted a serious health condition in that it substantially limits a major life activity, namely

 seeing, and therefore is a qualifying disability under the Americans with Disabilities Act

 ("ADA").

 18.    During Plaintiff   s   tenure at Old Infiniti of Orland Park, and subsequently at Defendant, it

was commonly known that Plaintiff had vision problems, due to his constant doctor's visits, his

special glasses, and because he needed reasonable accommodations to perform his position.

 19.    Prior to the ownership change to Defendant, when it was just Old Infiniti of Orland park,

Plaintiff had been reasonably accommodated in the workplace by having other Sales Consultants

assist him with inputting sales information into the computer screens for customers. [n addition,

his prior supervisor, Frank Meccia, with Old Infiniti of Orland Park, provided him with an

accommodation by himself inputting the information for Plaintiff into work computers.

20.     In January 2016, Plaintiff told Grodeck, Defendant's Supervisor, that he had an eye

problem, and that he could not visually see a computer screen.

2I.     Grodeck reassured Plaintiff that he would be provided a reasonable accommodation, in

the form of a larger computer or tablet screen, so he could perform his work.

22.    Despite Plaintiff advising Grodeck of his need for a reasonable accommodation,

Defendant never provided it to Plaintiff.

23.    When Defendant failed to provide Plaintiff with a reasonable accommodation for his eye

condition(s), Plaintiff was unable to get his paperwork for customers generated in a timely
       Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 4 of 6 PageID #:4



 fashion, resulting in lost sales or more time taken to effectuate a sale. This in turn affected

 customer's experience at the dealership, and resulted in them reporting poor work experiences

 with Plaintiff in post-experience surveys they completed about Defendant. Defendant did not

 receive such disproportional negative experience surveys while employed with Old Infiniti of

 Orland Park.

 24.    Defendant tailed to engage in the interactive process with Plaintiff to determine whether

 he had a qualifying disability, and    if   so, what types of reasonable accommodations    it could

provide him.

25.     On either March 16 or 18, 2016, Plaintiff was presented with paperwork by Boliaux, an

executive with Defendant, and O'Hara, Zeigler's General Manager, and informed he was being

terminated. He was told things were not going the way they anticipated, and they said he was

being let go for performance reasons. Grodeck was present, but said nothing.

26.     Had Defendant provided Plaintiff with a reasonable accommodation for his condition(s),

Plaintiff would have been able to succeed as a Sales Consultant, as he had in years past with Old

Infiniti of Orland   Park.

                                                    COUNT    I
                        FAILURE TO ACCOMMODATE
       IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT ("ADA")

27.     Plaintiff incorporates paragraphs l-26 above into Count I as though fully set forth herein.

28.    Plaintiff has   a   qualifying disability consisting of a vision impairment, and   a record   of   a

vision impairment, that substantially impacts his ability to see, within the meaning of the ADA.

29.    Plaintiff was an individual with       a   qualifying disability under the ADA able to perform rhe

essential functions of his position as a Sales Consultant with a reasonable accommodation.
        Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 5 of 6 PageID #:5



30.      Defendant failed to engage in the interactive process with Plaintiff to attempt to define

the limits of his disability, in terms of its nature, severity, duration, or the types   of

accommodations that would be most effective.

31.      Defendant would not have experienced undue hardship in providing Plaintiff with a

reasonable accommodation.

32.     Plaintiff requested   a laptop or tablet computer,   which would allow him to increase the

font size of words, so that he might be able to more readily read them. Although Defendant,

through its agent, Scott Grodeck, had notice of Plaintiff s qualifying disability, and even

promised to provide him with a laptop or tablet for his eye condition, it never really engaged in

the interactive process to determine if that was an appropriate accommodation, or whether there

were other accommodations that Defendant could provide.

33.     By failing to reasonable accommodate Plaintifl Plaintiff was unable to continue to

succeed in his employment

34.     Defendant terminated Plaintiff on either March 16 or 18, 2016.

35.     As a result of Defendant's failure to accommodate him, Plaintiff experienced adverse

employment actions in the form of lost pay and benefits, termination, loss of other actual or

potential fringe benefits, and emotional distress damages.

   WHEREFORE, Plaintiff          requests judgment in his favor, and against Defendant as     well   as

   a)   Compensatory damages;

   b)   Punitive damages;

   c)   Liquidated damages;

   d)   Back pay;

   e)   Front pay;
                                                         Case: 1:18-cv-08472 Document #: 1 Filed: 12/26/18 Page 6 of 6 PageID #:6




                                                  0           Damages   forpain and suffering;

                                                 g)           Attorneys fees and cost;

                                          Such other relief as this Honorable Court deems appropriate.
                           ,,, ,. ,11, Td

                                                                                                 Respectfully submitted,

                                                                                                 Milton Thompson

                                                                                                 sr, '[V1t&rwYllawqu
                     .' Mll.ton
                        'Pi'd,Se
                                 Thompson

                                14 East Bradford Road                        Unit 202
                               Joliet,Illinois 60433
                               815-603-1793




       ;.4.. : ir
                    tt
                         .I;
                               i.,,i..1
                                          .t   , .J,
                                                       -. .




,:: ,..r:n:.r,       ,1.r,,irt.l3              rjr     fi:::i.r !l




                                                                                                 6
